UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-1880


CAROLYN L. WASHINGTON,

                  Plaintiff - Appellant,

             v.

UNITED STATES      DEPARTMENT    OF   DEFENSE,   Defense    Logistics
Agency,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:07-cv-00482-RLW)


Submitted:    June 22, 2009                      Decided:    July 7, 2009


Before WILKINSON and      TRAXLER,     Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Scott G. Crowley, Sr., CROWLEY & CROWLEY, Richmond,               Virginia,
for Appellant.   Dana J. Boente, Acting United States             Attorney,
Debra J. Prillaman, Assistant United States Attorney,             Daniel L.
Freye, OFFICE OF COUNSEL, DEFENSE SUPPLY CENTER                   RICHMOND,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Carolyn   L.    Washington       appeals   the   district    court’s

order dismissing this action filed pursuant to Title VII of the

Civil Rights Act of 1964, as amended.                     We have reviewed the

record and find no reversible error.                Accordingly, we affirm for

the reasons stated by the district court.                  Washington v. United

States     Dep’t    of    Defense,     No.      3:07-cv-00482-RLW       (E.D.     Va.

July 11,    2008).       We    dispense    with    oral    argument    because    the

facts    and    legal    contentions      are    adequately     presented    in   the

materials      before    the   court   and      argument    would     not   aid   the

decisional process.

                                                                            AFFIRMED




                                           2